              Case 2:20-cv-01670-RSM Document 11 Filed 04/21/21 Page 1 of 5



 1                                                            THE HON. RICARDO S. MARTINEZ
                                                                          Trial Date: 12/06/2021
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10 STEPHANIE J. THOMAS,
                                                          No. 2:20-cv-1670 RSM
11                                           Plaintiff,
                                                          STIPULATION AND ORDER AMENDING
12
                            vs.                           DISCLOSURE DEADLINE FOR MEDICAL
13                                                        EXAMINATION REPORT
     FIRST NATIONAL INSURANCE
14
     COMPANY OF AMERICA,                                  NOTED FOR: 4/21/2021
15
                                           Defendant.
16

17                                    I.    RELIEF REQUESTED

18          The parties by and through their attorneys of record, stipulate to and request an order to

19 allow Defendant to disclose any expert reports arising out of the medical examination of

20 Plaintiff by July 9, 2021.

21                                  II.    GROUNDS FOR MOTION

22          This case involves a claim by Plaintiff Stephanie Thomas for payment of underinsured

23 motorist (“UIM”) benefits, and related extra-contractual claims raised by her related to that

24 coverage. Ms. Thomas was involved in a motor vehicle accident in January 2015, and seeks

25 payment under the UIM provisions of her insurance policy with Defendant First National

26

     STIPULATION AND ORDER AMENDING                                                901 FIFTH AVENUE, SUITE 1700
     DISCLOSURE DEADLINE FOR MEDICAL                                               SEATTLE, WASHINGTON 98164
     EXAMINATION REPORT (Cause No. 2:20-cv-                                           TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
     1670 RSM) – 1
     cpw/CPW1379.829/3863015X
              Case 2:20-cv-01670-RSM Document 11 Filed 04/21/21 Page 2 of 5



 1 Insurance Company of America (“FNIC”). Ms. Thomas seeks damages associated with injuries

 2 she relates to the accident.

 3          The parties have cooperated in coordinating agreed terms for a medical examination of

 4 Ms. Thomas, to take place in a mutually agreeable time and location. Specifically, Ms. Thomas

 5 is willing to attend an exam occurring on Whatcom or Skagit Counties. Defendant’s chosen

 6 examiner, Dr. James Harris, is able to travel to a convenient location for Ms. Thomas, but not

 7 until shortly following the current Fed. R. Civ. P. 26(a)(2) expert disclosure deadline in this

 8 matter, set for June 9, 2021.

 9          To facilitate a medical examination in this matter, the parties agree for the exam to occur

10 on June 14, 2021. The parties further stipulate to this motion, asking the Court to allow

11 Defendant to disclose any expert opinion arising out of the June 14, 2021 exam no later than

12 July 9, 2021. This proposed limited modification of the case schedule will permit the parties

13 to complete anticipated discovery in reasonably expedient manner agreeable to both parties.

14 The parties do not foresee at this time that this limited modification will impact any other case

15 schedule deadlines.

16          SO STIPULATED this 21st day of April, 2021.

17

18   s/ Christopher Pierce-Wright                        s/ Tom Lester
19   John M. Silk, WSBA No. 15035                        Tom Lester, WSBA No.15814
     Christopher Pierce-Wright, WSBA No. 52815           LESTER & ASSOCIATES, P.S., INC.
20   WILSON SMITH COCHRAN DICKERSON                      119 N. Commercial St., Ste 175
     901 Fifth Avenue, Suite 1700                        Bellingham, Washington 98225
21   Seattle, WA 98164-2050                              T: (360) 733-5774 / F: (360) 733-5785
     T: (206) 623-4100 / F: (206) 623-9273               tom@lesterandassociates.com
22   silk@wscd.com; pierce-wright@wscd.com               Of Attorneys for Plaintiff
     Of Attorneys for Defendant
23

24

25

26

     STIPULATION AND ORDER AMENDING                                                901 FIFTH AVENUE, SUITE 1700
     DISCLOSURE DEADLINE FOR MEDICAL                                               SEATTLE, WASHINGTON 98164
     EXAMINATION REPORT (Cause No. 2:20-cv-                                           TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
     1670 RSM) – 2
     cpw/CPW1379.829/3863015X
                  Case 2:20-cv-01670-RSM Document 11 Filed 04/21/21 Page 3 of 5



 1                                                ORDER
 2
             This matter having come before the Court on the parties’ stipulated motion to amend
 3
     the disclosure deadline for Defendant’s expert medical report; the Court having considered that
 4
     the parties have jointly agreed and stipulated to a continuance of the expert disclosure deadline
 5
     related to Plaintiff’s medical exam on a showing of agreed good cause; the Court having
 6
     reviewed the motion, and the records and files herein; the Court is fully advised and finds that
 7
     the motion should be granted as there are extraordinary circumstances, set forth above, such
 8
     that there is adequate basis for the requested relief.
 9
             NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
10
             1.       The stipulated motion is GRANTED. It is further ORDERED that:
11
             2.       Defendant’s disclosure of expert testimony under FRCP 26(a)(2) associated with
12
     the June 14, 2021 medical exam shall be due no later than July 9, 2021.
13

14           It is so ordered this 21st day of April, 2021.

15

16

17
                                                     A
                                                     RICARDO S. MARTINEZ
18                                                   CHIEF UNITED STATES DISTRICT JUDGE

19

20
     JOINTLY PRESENTED BY:
21

22
      s/ Christopher Pierce-Wright                            s/ Tom Lester
23    John M. Silk, WSBA No. 15035                            Tom Lester, WSBA No.15814
      Christopher Pierce-Wright, WSBA No. 52815               LESTER & ASSOCIATES, P.S., INC.
24    WILSON SMITH COCHRAN DICKERSON                          119 N. Commercial St., Ste 175
      901 Fifth Avenue, Suite 1700                            Bellingham, Washington 98225
25    Seattle, WA 98164-2050                                  T: (360) 733-5774 / F: (360) 733-5785
26    T: (206) 623-4100 / F: (206) 623-9273                   tom@lesterandassociates.com


      STIPULATION AND ORDER AMENDING                                                 901 FIFTH AVENUE, SUITE 1700
      DISCLOSURE DEADLINE FOR MEDICAL                                                SEATTLE, WASHINGTON 98164
      EXAMINATION REPORT (Cause No. 2:20-cv-                                            TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
      1670 RSM) – 3
      cpw/CPW1379.829/3863015X
              Case 2:20-cv-01670-RSM Document 11 Filed 04/21/21 Page 4 of 5



 1   silk@wscd.com; pierce-wright@wscd.com    Of Attorneys for Plaintiff
     Of Attorneys for Defendant
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER AMENDING                                    901 FIFTH AVENUE, SUITE 1700
     DISCLOSURE DEADLINE FOR MEDICAL                                   SEATTLE, WASHINGTON 98164
     EXAMINATION REPORT (Cause No. 2:20-cv-                                TELEPHONE: (206) 623-4100
                                                                              FAX: (206) 623-9273
     1670 RSM) – 4
     cpw/CPW1379.829/3863015X
              Case 2:20-cv-01670-RSM Document 11 Filed 04/21/21 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2       The undersigned certifies that under penalty of perjury under the laws of the State of
 3 Washington that on the below date I caused to be served the foregoing document on:

 4 Attorney for Insured
   Tom Lester
 5 Lester & Associates, P.S., Inc.
   119 N. Commercial St., Suite 175
 6 Bellingham, WA 98225

 7 ( )    Via U.S. Mail
   ( )    Via Facsimile: 360-733-5785
 8 ( )    Via Hand Delivery
   (X)    Via Email/CM/ECF: tom@lesterandassociates.com; sherri@lesterandassociates.com
 9

10          SIGNED this 21st day of April, 2021, at Seattle, Washington.
11

12                                              s/ Traci Jay
                                                Traci Jay
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER AMENDING                                            901 FIFTH AVENUE, SUITE 1700
     DISCLOSURE DEADLINE FOR MEDICAL                                           SEATTLE, WASHINGTON 98164
     EXAMINATION REPORT (Cause No. 2:20-cv-                                       TELEPHONE: (206) 623-4100
                                                                                     FAX: (206) 623-9273
     1670 RSM) – 5
     cpw/CPW1379.829/3863015X
